DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7, 12 and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2018/0304932 to Cooper et al.
Re Claim 1, Cooper et al discloses  an automobile panel (rocker panel 12) comprising: a pultruded core panel (24) formed of a polymer resin material (paragraph [0011]) having continuous fibers extending across a length of the pultruded core panel (rocker reinforcement panel, 24), wherein the pultruded core panel has a plurality of channels (48,50) extending across a surface of the pultruded core panel, wherein the channels have openings at opposing ends of the surface (see figure 2): an interior finish panel (28) connected to a first side of the pultruded core panel (24); and an exterior finished panel (26) connected to a second side the pultruded core panel (24).
Re Claim 7, Cooper et al discloses wherein the plurality of channels are enclosed channels that are each closed by a portion of the pultruded core on all sides (see figure 3).
Re Claim 12, Cooper et al discloses an automobile panel (12) comprising: a pultruded core panel (24) having a plurality of open ended channels (48,50) extending across the entire surface of the pultruded core panel (see figure 2); an interior finish panel (28) connected to a first side of the pultruded core panel (24); and an exterior finished panel (26) connected to the pultruded core panel (24, see figure 3).
Re Claim 18, Cooper et al discloses wherein the plurality of channels are enclosed channels that are each closed by a portion of the pultruded core on all sides (see figure 3).
wherein the pultruded core panel
Re Claim 19, Cooper et al discloses wherein the pultruded core panel (24) is formed of a polymer resin material having continuous fibers extending through the polymer resin material (paragraph [0011]).
Re Claim 20, Cooper et al discloses wherein the continuous fibers are one selected from the group consisting of glass fibers, carbon fibers and polyparaphenylene terephthalamide (paragraph [0027]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0304932 to Cooper et al in view of US 2020/0324831 to DeSimone.
	Re Claims 11 and 22, Cooper et al fails to disclose wherein the automobile panel is a tail gate for an automobile.
	DeSimone teaches the use of a pultruded panel (70) for use on a tailgate (10).
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to use the pultruded panel as disclosed by Cooper on the tailgate as taught DeSimone in order to improve the load distribution on the tailgate during impact and loading/unloading of the cargo area.
Allowable Subject Matter
Claims 2-6,8-10, 13-17 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA ANN BONIFAZI whose telephone number is (571)272-4737. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA ANN BONIFAZI/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612